Name: Council Regulation (EEC) No 1225/89 of 3 May 1989 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31989R1225Council Regulation (EEC) No 1225/89 of 3 May 1989 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 128 , 11/05/1989 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 29 P. 0054 Swedish special edition: Chapter 3 Volume 29 P. 0054 COUNCIL REGULATION (EEC) No 1225/89 of 3 May 1989 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 5 of Regulation No 136/66/EEC (4), as last amended by Regulation (EEC) No 2210/88 (5), defines the concept of small producer of olive oil eligible for the special arrangements referred to in the said Article; whereas, in particular for reasons of good management, this definition should be reviewed; Whereas Article 26 of Regulation No 136/66/EEC stipulates an intervention buying-in price for oil seeds of 94 % of the intervention price set by the Council for the marketing year; whereas the monthly increases are applicable to products bought in by intervention, as is the supplement for ´double zero' rape seed; whereas, if the maximum guaranteed quantities are exceeded, the buying-in price is to be adjusted by the same amount as the adjustment of the aid; whereas, for the sake of clarity, this provision should be made more precise; Whereas the sale of rape and sunflower seed to intervention agencies should be exceptional; whereas concern for sound management of the market dictates that the sale of such seed to user undertakings should be encouraged; whereas sales by growers to intervention agencies should therefore be restricted; Whereas Article 25 of Regulation No 136/66/EEC sets the dates from which the monthly increases run; whereas, in the interests of greater flexibility, these dates should instead be set in the Regulation determining the monthly increases to be applied during the marketing year; Whereas, in the interest of stability of commercial transactions, provision was made for advance fixing of refunds on olive oil; whereas experience has however shown that under certain circumstances, in particular, abnormal use of this facility by interested parties, there have been justifiable fears of difficulties on the market; Whereas to remedy such a situation it would have to be possible for measures to be taken rapidly; whereas the Commission should therefore be enabled to adopt such measures following consultation of the Management Committee or even, in urgent cases without waiting for it to meet, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC is hereby amended as follows: 1. In - the second and sixth subparagraphs of Article 5 (1), and - the first indent of Article 5 (2), ´300' is replaced by ´400'. 2. The following paragraph is added to Article 20: ´4. If examination of the market situation reveals difficulties stemming from application of the provisions on advance fixing of the refund, or if there is a risk of such difficulties arising, a decision may be taken under the procedure provided for in Article 38 to suspend application of these provisions for the shortest period absolutely necessary. In cases of extreme urgency the Commission may, following examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a period that may not exceed three working days. During periods of suspension, licence applications accompanied by applications for advance fixing may not be lodged.' 3. Article 24a (1) is replaced by the following: ´1. The target, intervention and intervention buying-in prices for "double zero'' rape seed shall be increased by a supplement.' 4. The first subparagraph of Article 25 is replaced by the following: ´To enable sales to be staggered, the target prices, the intervention prices and the intervention buying-in prices shall be increased each month for a period to be determined of at least five months running from the beginning of the fifth month of the marketing year for rape seed and from the beginning of the fourth month of the marketing year for sunflower seed by the same amount for all three prices.' 5. The first subparagraph of Article 26 (1) is replaced by the following: ´Intervention agencies shall buy in from 1 November to 31 May and, with regard to sunflower seed offered for intervention in Spain and Portugal, from 1 August to 30 April, on terms laid down as provided for in paragraphs 2 and 3, seed of Community origin offered to them. The buying-in price shall be 94 % of the intervention price. Where appropriate, it shall be subject to the monthly increases, to the supplement indicated in Article 24 a and to the adjustment indicated in Article 27a (4).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 to rape seed, from 1 August 1989 to sunflower seed and from 1 November 1989 to olive oil. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ No C 82, 3. 4. 1989, p. 15. (2) OJ No C 120, 16. 5. 1989. (3) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). (4) OJ No 172, 30. 9. 1966, p. 3025/66. (5) OJ No L 197, 26. 7. 1988, p. 1.